Case 6:17-cv-00236-WWB-EJK Document 733 Filed 02/03/21 Page 1 of 17 PageID 17705




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

  LOCAL ACCESS, LLC,

        Plaintiff,

  v.                                          Case No. 6:17-cv-236-Orl-78EJK

  PEERLESS NETWORK, INC.,

        Defendant.
                                       /

             KELLEY DRYE’S RESPONSE IN OPPOSITION
                TO LOCAL ACCESS’S OBJECTIONS TO
           MAGISTRATE’S REPORT AND RECOMMENDATIONS

        Kelley Drye & Warren LLP, pursuant to Federal Rule of Civil Procedure 72,

  respectfully submits its Response in Opposition to Local Access, LLC’s Objections

  to Magistrate Judge Kidd’s January 6, 2021 Report and Recommendation. (ECF

  722). Not satisfied with the nearly $1.5 million in fees and costs it was awarded,

  Local Access seeks to re-litigate arguments correctly rejected by the Magistrate

  and introduce new evidence and arguments it failed to present to the Magistrate,

  despite multiple opportunities to do so. The objections, based on belated

  submissions and unmeritorious re-argument, should be overruled.

                                 BACKGROUND

        On June 29, 2020, the Court awarded Local Access its “reasonable

  attorneys’ fees and costs incurred between December 20, 2017, and the date of

  th[e] Order, which relate to the investigation and discovery of Kelley Drye’s
Case 6:17-cv-00236-WWB-EJK Document 733 Filed 02/03/21 Page 2 of 17 PageID 17706




  violation of the Protective Order and the prosecution of th[e] sanctions Motion.”

  (ECF 703 21.) The matter was referred to the Honorable Embry J. Kidd, United

  States Magistrate Judge, for determination of the amount of reasonable fees and

  costs that should be awarded.

        The parties submitted “thousands of pages of briefing, supporting

  declarations, and exhibits.” (ECF 722 3.) Local Access filed an original brief and a

  reply. (ECF 683, 705.) Peerless and Kelley Drye filed a response and sur-reply.

  (ECF 693, 717.) Local Access sought $2,443,922.80 in fees and expenses related

  to its prosecution of the sanctions motion. (ECF 722 3.) Kelley Drye argued that a

  much smaller number — less than $200,000 — was appropriate. (ECF 717 16-17.)

  In the Report and Recommendation, the Magistrate largely agreed with Local

  Access and awarded it $1,419,772 in fees and costs. (ECF 722 32.) However, the

  Magistrate correctly recognized that many of the costs sought by Local Access

  were not properly supported by evidence or case law based on arguments made

  by Kelley Drye. Local Access now asks this Court to consider new evidence and

  arguments it failed to submit to the Magistrate.

                                    STANDARD

        When objections are made to a report and recommendation, the district

  court employs a de novo standard of review as to those portions to which a proper

  objection is made. 28 U.S.C. § 636(1)(C). A district court may accept, reject, or

  modify, in whole or in part, the findings or recommendations made by the




                                           2
Case 6:17-cv-00236-WWB-EJK Document 733 Filed 02/03/21 Page 3 of 17 PageID 17707




  magistrate judge, or may receive further evidence or recommit the matter to the

  magistrate judge with instructions. Id.; Fed. R. Civ. P. 72(b)(3).

        For those portions of a Report and Recommendation that have not been

  objected to, or where the objections reargue points rejected by the magistrate

  judge, the standard is clear error. Fed. R. Civ. P. 72(b)(3); Organizacion Miss

  Am. Latina, Inc., No. 16-cv-22225-KMM, 2018 WL 4777167, at *1 (S.D. Fla. Sept.

  27, 2018). “This level of review is warranted as parties are not to be afforded a

  second bite at the apple when they file objections to a R&R.” Id.

        Similarly, the Court may “decline to consider arguments never presented to

  the magistrate judge and only first made in an objection to the report and

  recommendation.” Stann v. First Liberty Ins. Corp., No. 6:18-cv-1499-Orl-

  78LRH, 2020 WL 2212939, at *1 (M.D. Fla. May 6, 2020) (citing Williams v.

  McNeil, 557 F.3d 1287, 1291 (11th Cir. 2009)). While courts have discretion to

  consider new arguments or evidence, “[d]istrict courts strongly disfavor

  considering arguments not presented to the magistrate judge.” Freese v. Colvin,

  No. 8:15-CV-1315-T-27AAS, 2016 WL 6804893, at *1 (M.D. Fla. Nov. 16, 2016).

  As this Court has recognized, to allow a party to “present new issues, advance

  new arguments, and save his knockout punch for the second round would

  undermine the Magistrates Act’s purpose, create systemic inefficiency, and

  reduce the magistrate judge’s role to that of a mere dress rehearser.” Stann, 2020

  WL 2212939 at *1.




                                            3
Case 6:17-cv-00236-WWB-EJK Document 733 Filed 02/03/21 Page 4 of 17 PageID 17708




                                    ARGUMENT

        Local Access objects to four items of costs that were disallowed in the

  Report and Recommendation. These objections should be overruled because the

  Magistrate correctly found the costs were not supported by proper evidence or

  legal authority. While Local Access attempts to belatedly support its positions,

  Local Access should not be allowed to circumvent its obligation to submit these

  items to the Magistrate in the first instance. And even if the Court considers this

  new evidence or argument, none of it requires rejecting the Magistrate’s

  recommendations.

        1.    Compliance Support LLC

        Local Access has presented conflicting and evolving descriptions of this

  cost in its attempt to have it imposed on Kelley Drye. In its original briefing,

  Local Access sought $413,224.70 related to fees from Compliance Support. (ECF

  683 6.) Local Access explained that “Local Access has no employees” and

  “[c]onsequently, it contracts with Compliance Support to provide litigation

  management support services.” (ECF 683 12.) Local Access explained the tasks

  performed by Compliance Support as follows: “provided extensive document

  review and analysis, managed and coordinated all legal assignments, managed

  document productions, coordinated with Local Access’s ESI vendor, attended all

  hearings which required the presence of a representative, testified at the




                                           4
Case 6:17-cv-00236-WWB-EJK Document 733 Filed 02/03/21 Page 5 of 17 PageID 17709




  evidentiary hearing on KDW’s misconduct, and provided valuable insight and

  understanding to Local Access’s owners and attorneys.” (ECF 683 12-13.) 1

           This original description of Compliance Support’s role acknowledged that

  Compliance Support was a stand-in for a Local Access employee and performed

  the types of tasks one would expect a client representative overseeing litigation to

  perform, like reviewing documents, coordinating legal assignments, attending

  hearings, and providing insight to its attorneys. Local Access neglected to

  mention that Compliance Support is owned by Jim Finneran, Local Access’s Chief

  Operating Officer, Chief Compliance Officer, corporate representative in the case,

  and co-owner of Blitz.2 (ECF 693 21, Ex. 17, Ex. 18, Ex. 19.)

           In response, Kelley Drye argued that Local Access was improperly seeking

  to compensate itself and its employees for litigating, pointing out Mr. Finneran’s

  role at Compliance Support, his relationship to Local Access and Blitz, and his

  role in the case as a corporate representative. (ECF 693 21.) Kelley Drye also

  pointed out the lack of any detailed billing records associated with these charges.

  (Id.).

           In its reply briefing, Local Access changed course. Now required to admit

  that the Compliance Support charges were fees paid for services provided by Mr.

  Finneran, Local Access re-cast Mr. Finneran as a “data analyst and paralegal”

  who provided “technical, data analysis, and paralegal support services.” (705-2

  1 Local Access included invoices from Compliance Support LLC with one line item
  including the hours, rate, and total fee charged. (ECF 690-23.)

  2   Blitz joined in Local Access’s Motion for sanctions on October 12, 2018 (ECF 362.)

                                                5
Case 6:17-cv-00236-WWB-EJK Document 733 Filed 02/03/21 Page 6 of 17 PageID 17710




  16-17; 705-6 18). Not only did Local Access completely re-define Mr. Finneran’s

  role, but it ascribed to him an entirely different set of tasks than what it originally

  claimed. Instead of coordinating legal assignments, attending hearings, and

  providing insight to attorneys, Mr. Finneran was now alleged to have performed

  “data analysis,” and paralegal functions like “gathering documents,” preparing

  “key chronologies,” and “manag[ing] potential exhibits.” (ECF 705-2 16-17.)

        Local Access also provided new time entries for Mr. Finneran. (ECF 705-2.)

  These time entries were inserted into a chart rather than included on an original

  invoice sent to Local Access and it is not clear if they were made

  contemporaneously or prepared only when the Compliance Support costs were

  questioned by Kelley Drye. (Id.) In any event, Local Access provided no case law

  to support its position that Mr. Finneran’s fees were recoverable, devoting only

  one sentence in its 23 page response to the issue. (ECF 705 23.)

        In its sur-reply, Kelley Drye pointed out Local Access’s blatant about-face

  regarding Mr. Finneran’s role. (ECF 717 15-16.) Kelley Drye pointed out that Mr.

  Finneran is not, in fact, a paralegal. (Id.) Instead, he acted as a client

  representative in the case, including providing testimony on behalf of Local

  Access at the evidentiary hearing. (Id.) Kelley Drye also pointed out that Mr.

  Finneran testified that he analyzed data for Local Access in his capacity as an

  officer of Local Access, which is the same task Local Access now claimed he

  primarily performed in this case. (Id.) Thus, whether Mr. Finneran was managing

  the litigation or analyzing data, he was doing so in his traditional role as an


                                            6
Case 6:17-cv-00236-WWB-EJK Document 733 Filed 02/03/21 Page 7 of 17 PageID 17711




  officer of Local Access and as a stand-in for a Local Access employee. (Id.) Either

  way, his fees are not compensable.

         In the Report and Recommendation, the Magistrate acknowledged Local

  Access’s claim that Mr. Finneran was a “data analyst and paralegal,” but instead

  credited Kelley Drye’s evidence of Mr. Finneran’s true role, including Mr.

  Finneran’s own testimony to the court that he was a compliance officer for Local

  Access. (ECF 722 27-28.) The Magistrate also noted that Local Access failed to

  provide any legal support for its position that it could “recover expenses

  associated with services provided by its own employee under the veneer of

  ‘litigation support.’” (Id. at 28.)

         Now, in its Objections, Local Access takes issue with the Magistrate’s

  conclusion that Mr. Finneran was an employee and submits a new affidavit from

  Mr. Finneran for consideration. These new arguments and evidence should be

  rejected. Local Access was well aware that Mr. Finneran’s role was at issue in the

  case, but it failed to submit a declaration for the Magistrate’s consideration. It

  should not be permitted to do so now. See supra 3.

         Second, even if the Court were to consider the declaration, it does not

  actually contradict the Magistrate’s finding. While Mr. Finneran attests that he is

  not an employee or owner of Local Access, he does not dispute that he is an

  officer of Local Access and a co-owner of Blitz. (Doc. 730-1.) Nor does he dispute

  Local Access’s original description of him as a quasi-employee. That Local Access

  chooses to conduct its business through the use of independent contractors


                                           7
Case 6:17-cv-00236-WWB-EJK Document 733 Filed 02/03/21 Page 8 of 17 PageID 17712




  rather than employees does not mean that Mr. Finneran was not acting in the

  role of an employee when providing “services” through Compliance Support.

         Most revealingly, Local Access has never made, and still does not make,

  any effort to explain why it initially described Mr. Finneran as a stand-in for an

  employee or why it described his role entirely differently in its original

  submission. (ECF 683 16-17.) Local Access also ignores that Mr. Finneran was

  selected by both Local Access and Blitz to serve as its corporate representative for

  deposition. Of course, corporations do not appoint unaffiliated paralegals to serve

  as their corporate representatives in a case. Local Access’s arguments regarding

  Mr. Finneran’s role are disingenuous and were correctly rejected by the

  Magistrate. 3

         Finally, Local Access now attempts to again re-frame Mr. Finneran’s role

  in its Objections, claiming that he acted as the equivalent to in-house counsel.

  (ECF 730 4-5.) This argument can and should be summarily rejected because it

  was never presented to the Magistrate. This argument also lacks merit because

  Mr. Finneran is not an attorney and is not Local Access’s in-house counsel. And

  even the cases cited by Local Access recognize that in-house counsel’s time is only

  compensable when they are not acting as a liaison with outside counsel. (ECF 730

  5.) By Local Access’s admission, managing and liaising with outside counsel is


  3 In addition, any award of expenses in this category would require the Court to wade through
  the inconsistent records of Local Access to determine what tasks he was performing and when to
  determine compensable versus non-compensable work. Although Mr. Finneran’s time records
  were improperly submitted for the first time in Local Access’s reply, Kelley Drye submitted
  specific objections to the time entries as well as objected to them in their entirety. (ECF 717-7.)

                                                  8
Case 6:17-cv-00236-WWB-EJK Document 733 Filed 02/03/21 Page 9 of 17 PageID 17713




  exactly what Mr. Finneran did. (ECF 683 16-17.) Local Access’s final attempt to

  re-cast Mr. Finneran in a role that will allow his fees to be recovered is unavailing

  and should be rejected.

        2.     InfoRailway LLC

        Local Access sought reimbursement for $62,750.00 in fees for InfoRailway

  LLC to “manage, retrieve, load, parse, prepare reports about, and store Local

  Access CDR data.” (ECF 683 13.) Kelley Drye responded that this cost was non-

  compensable because Local Access was again seeking to pay its own officers for

  performing their typical tasks. (ECF 693 21.) InfoRailway LLC is owned by Jim

  Hudson, who Local Access has represented is its Chief Technology Officer. (Id.)

  And since Local Access stores and manages CDRs in the ordinary course of its

  business, these charges appear to be nothing more than ordinary business costs.

        Local Access provided no evidence in rebuttal regarding Mr. Hudson.

  Instead, it argued only that it chooses to use outside vendors to store and manage

  its CDRs in its normal business and did so for this litigation as well. While the

  Magistrate accepted Local Access’s argument, he still determined the costs

  should not be awarded because of Mr. Hudson’s role at Local Access. (ECF 722

  28-29.)

        In its Objections, Local Access now argues for the first time that Jim

  Hudson is not Local Access’s Chief Technology Officer and submitted an affidavit

  from Mr. Hudson in support. (ECF 730, 5-6; 730-2.) Again, this Court should

  exercise its discretion to not consider this new evidence. Local Access was aware


                                            9
Case 6:17-cv-00236-WWB-EJK Document 733 Filed 02/03/21 Page 10 of 17 PageID 17714




   of the issue regarding Mr. Hudson’s role and chose not to challenge it before the

   Magistrate. (ECF 722 29.) It should not be permitted to do so now.

         Second, Local Access’s evidence of Jim Hudson’s role is unconvincing.

   Local Access admits that it “previously identified” Mr. Hudson as its Chief

   Technology Officer, but then argues that “this was most likely done” because

   InfoRailway was Local Access’s sole contractor at the time. (ECF 730 6)

   (emphasis added). Local Access’s attempt to wash away the fact that it identified

   Mr. Hudson as its CTO with conjecture should not be entertained. Local Access

   represented that Mr. Hudson was its CTO in applications made to government

   agencies, one of which was sworn to by Local Access’s CEO. (See Exhibits 1, 2,

   and 3.) Local Access has failed to fully explain why it was willing to affirm under

   oath that Mr. Hudson was its CTO if that is not the case. Local Access should be

   held to its prior statements regarding Mr. Hudson, especially when those

   statements were not challenged in front of the Magistrate.

         And regardless of Mr. Hudson’s true role, the evidence submitted by Kelley

   Drye that was accepted by the Magistrate shows that Mr. Hudson is sufficiently

   affiliated with Local Access to render the costs associated with him performing

   tasks that Local Access normally performs not recoverable as sanctions. The

   Magistrate’s recommendation should be upheld.

         Finally, even if Mr. Hudson was not affiliated with Local Access, the Court

   should still disallow the costs because they are typical business costs for Local

   Access. While the Court credited Local Access’s argument that it was required to


                                           10
Case 6:17-cv-00236-WWB-EJK Document 733 Filed 02/03/21 Page 11 of 17 PageID 17715




   produce a subset of CDR’s related to the sanctions motion, Local Access has not

   limited its request to those costs or even identified which costs are associated

   with that production instead of normal storage and management fees. As a result,

   these costs are not compensable and should be disallowed regardless of Mr.

   Hudson’s role.

         3.    Robert Thielhelm

         Local Access requested that the Magistrate award it approximately

   $100,000 in expert fees for the opinion of Mr. Thielhelm regarding the

   reasonableness of Local Access’s attorneys’ fees and costs. (See ECF 722 30.) The

   Magistrate correctly held these fees were outside the scope of the fees and costs

   awarded as sanctions by the Court. (Id.) Local Access objects to that

   recommendation, arguing that this Court should reconsider its prior limitation

   and award those costs to Local Access. (730 6-9.)

         This request for fees related to Mr. Thielhelm’s expert witness work has

   been mooted and should be rejected. On January 6, 2021, the Magistrate entered

   a report and recommendation regarding sanctions to be imposed against

   Peerless. (ECF 724.) In that Report and Recommendation, the Magistrate

   recommended that the fees associated with Mr. Thielhelm that Local Access seeks

   here be awarded as sanctions and paid by Peerless. (Id. 19-20, 22.) Peerless did

   not object to that recommendation. As a result, those fees are recoverable against

   Peerless, and Local Access should not be allowed to recover the same fees from

   both Peerless and Kelley Drye.


                                          11
Case 6:17-cv-00236-WWB-EJK Document 733 Filed 02/03/21 Page 12 of 17 PageID 17716




         In addition, Local Access does not provide any specific objection to the

   finding by the Magistrate, but instead asks the Court to reconsider its order

   awarding sanctions so that Local Access can recover more money from Kelley

   Drye. Local Access has not provided any good reason for the Court to expand the

   sanctions award.

         4.    Lexbe Electronic Discovery Services

         Local Access objects to the Magistrate’s ruling that it failed to properly

   support its request for fees related to Lexbe Electronic Discovery Services. Again,

   Local Access does so by attempting to supplement the record with new evidence

   it failed to submit to the Magistrate. The Court should not consider this new

   evidence.

         In its original filing, Local Access sought fees related to Lexbe. (ECF 683

   25-27.) Local Access failed to produce any underlying invoices, which Kelley Drye

   pointed out in its response. (ECF 693 20.) In its reply, Local Access had its expert

   explain that Lexbe provided e-discovery services, but no details or invoices were

   provided. (ECF 705-2 73.) Due to this failure, the Magistrate recommended that

   the Court disallow the charges. (ECF 722 22.)

         Now that the costs have been disallowed, Local Access has submitted the

   documentation for those charges. (ECF 730-4.) Local Access argues those

   invoices were inadvertently omitted during the “flurry” of filing, but there is no

   indication that the invoices were intended to be filed. None of Local Access’s

   briefing or its expert opinion reference any invoices or a summary of invoices.


                                           12
Case 6:17-cv-00236-WWB-EJK Document 733 Filed 02/03/21 Page 13 of 17 PageID 17717




           While Local Access argues the Court may consider new evidence, it does

   not cite any case where a district court considered evidence not submitted to the

   Magistrate despite the party’s knowledge of the need to submit the evidence and

   its possession of the evidence at the time.4 Instead, the weight of the authority is

   that belated submissions of evidence by the losing party are strongly disfavored

   and undermine the very purpose of the Magistrates Act. See Stann, 2020 WL

   2212939, at *1 (declining to “exercise its discretion to hear Plaintiff’s arguments

   after he failed to present his best case in the Motion” to the magistrate); Aerotek,

   Inc. v. Thompson, No. 6:13-cv-1277-Orl-22KRS, 2016 WL 7240050, at *4 (M.D.

   Fla. Dec. 15, 2016) (declining to consider “additional evidence Defendants first

   submit[ted] in their objection”); Freese v. Colvin, 2016 WL 6804892, at *1; TMH

   Med. Servs., LLC v. Nat'l Union Fire Ins. Co. of Pittsburg, PA, No. 6:17-CV-920-

   ORL-37DCI, 2020 WL 4188209, at *2, n.2 (M.D. Fla. July 21, 2020). Considering

   new evidence “at this point would discourage the practice of presenting all

   possible arguments to the magistrate judge when a matter is referred.” In re

   Photochromic Lens Antitrust Litig., 2014 WL 1338605, at *15 (M.D. Fla. April 3,

   2014). For this reason alone, Local Access’s objection should be overruled.

           Even if the Court were to consider the invoices, they do not support

   rejecting the Magistrate’s recommendation. First, Local Access concedes that the

   Lexbe charges are for both (1) storage charges associated with hosting data from

   the underlying litigation and (2) assisting in analytics of such data as it relates to

   4
    In J.P.F.D. Inv. Corp. v. United Specialty Ins. Co., 322 F. Supp. 3d 1263, 1267 (M.D. Fla. 2018), cited by Local
   Access, the court actually refused to consider a new argument made for the first time in its objection.

                                                          13
Case 6:17-cv-00236-WWB-EJK Document 733 Filed 02/03/21 Page 14 of 17 PageID 17718




   the prosecution of the sanctions motion. (ECF 730-3.) The first category of

   charges should not be allowed because they are not related to Local Access’s

   “prosecution of th[e] sanctions Motion,” which are the only costs that are

   recoverable. (ECF 730 21.) Local Access admits as much, but argues that it was

   required to pay storage fees while sanctions were litigated. But those costs are

   simply not within the scope of what the court awarded, nor should they be.

         Local Access, not Kelley Drye, requested that the underlying matter be

   stayed while the sanctions motion proceeded, and Local Access estimated that it

   would take approximately three to four months to conduct discovery initially.

   (ECF 286, 7-7-18 Tr. at 20:20-22.) In reality, the parties spent over six months

   litigating Local Access’s and Blitz’s damages claims, only to have them withdrawn

   at the eleventh hour. (See generally ECF 500 at 2-12.) It was only after this that

   the parties began discovery in earnest, with almost all depositions taking place in

   the last sixty days of discovery. Local Access and Blitz also unnecessarily

   prolonged these proceedings with their refusals to comply with the Court’s valid

   discovery orders. (See ECF 432.) Local Access is responsible for both the stay of

   the underlying case and the delay in the sanctions phase, making it inappropriate

   for the Court to broaden its sanctions order to include these costs.

          And while costs associated with the sanctions proceedings may be

   recoverable, Local Access makes no attempt to differentiate between work related

   to the sanctions motion and work related to the underlying case. Interestingly, it

   appears that Lexbe did segregate its billing related to the sanctions motion,


                                            14
Case 6:17-cv-00236-WWB-EJK Document 733 Filed 02/03/21 Page 15 of 17 PageID 17719




   resulting in invoices of $1,629 and $2,197.50. (ECF 730-3 2-3.) But Local Access

   chose to not seek reimbursement for those costs for a reason not disclosed or

   explained. (Id.) Instead, Local Access seeks only the approximately $100,000 in

   costs that relate to the underlying litigation. Those costs should not be awarded

   despite Local Access’ belated production of invoices.

          Finally, the invoices themselves do little to resolve the Magistrate’s

   concerns about the ability to determine whether the fees were reasonable. Local

   Access seeks approximately $71,425.50 in storage fees for its Lexbe database. But

   it appears that Local Access uses the Lexbe database to store records from

   multiple cases, with the invoices referencing Case 1, Case 2, Case 3 (which

   appears to be this case), Blitz v. Peerless,5 and an unrelated case with T-Mobile.

   (ECF 730-4 5, 7, 9, 26, 49.) Kelley Drye is not responsible for the fees Local

   Access pays to store documents for other cases. The invoices also reveal that

   Local Access’s subscription agreement with Lexbe is a term agreement that

   cannot be canceled, meaning Local Access would be paying these monthly

   charges regardless of the status of this case. (Id. at 4) (describing terms of LEP

   Subscription-Installment Account). Local Access has not submitted any evidence

   that it extended its agreement with Lexbe because of Kelley Drye. Local Access

   also seeks fees from December 2017 even though the case was not stayed until

   after Local Access filed its motion for sanctions in June 2018, which is merely

   another example of Local Access’s overreach. (See ECF 276.)

   5“Blitz v. Peerless” likely refers to an arbitration matter between Blitz and Peerless. (See
   ECF 331 9-7-18 AM Tr. at 20:19-21.)

                                               15
Case 6:17-cv-00236-WWB-EJK Document 733 Filed 02/03/21 Page 16 of 17 PageID 17720




         In relation to the fees for time spent by Lexbe employees, many of the

   charges for work performed by Lexbe are extremely vague. For example, fees are

   sought for “complet[ing] propagation of custom coding and then copying of

   documents from Case 1 to Case 3 as requested by Mr. Finneran.” (Doc. 730-4 9.)

   There is no way for Kelley Drye or the Court to determine what this charge is for

   and whether it relates to the sanctions motion. This is particularly true for

   charges prior to the filing of the sanctions motion. There are also charges related

   to other cases, including archiving old case data. (ECF 730-4 5, 7, 9, 26, 49-50.)

   Local Access made no attempt to explain any of these fees or describe how they

   related to the sanctions phase and there is simply not enough information in the

   invoices to allow Kelley Drye or the Court to determine whether these charges are

   reasonable or within the scope of the sanctions order.

         Not only did Local Access fail to submit any supporting documentation to

   the Magistrate, but it has still failed to provide sufficient information or analysis

   of the Lexbe charges to warrant their imposition on Kelley Drye as a sanction.

   The Court should overrule this objection.

                                    CONCLUSION

         Local Access has not presented any compelling reason to revise the

   Magistrate’s Report and Recommendation, which was far more favorable to Local

   Access than Kelley Drye. The Magistrate’s decisions to disallow the costs

   discussed above were fully supported by the record and the Magistrate’s sound

   judgment in resolving the parties’ competing evidence and arguments should not


                                            16
Case 6:17-cv-00236-WWB-EJK Document 733 Filed 02/03/21 Page 17 of 17 PageID 17721




   be disturbed. To the extent Local Access seeks to introduce new evidence and

   arguments, those should be rejected as undermining the process already

   completed in front of the Magistrate. Local Access’s objections should be

   overruled, with the Report and Recommendation adopted by the Court.

   Dated: February 3, 2021

                                /s/ Dennis P. Waggoner
                                DENNIS P. WAGGONER
                                Florida Bar No: 509426
                                dennis.waggoner@hwhlaw.com
                                julie.mcdaniel@hwhlaw.com
                                JOSHUA C. WEBB
                                Florida Bar No: 051679
                                josh.webb@hwhlaw.com
                                val@hwhlaw.com
                                HILL WARD HENDERSON
                                101 E. Kennedy Boulevard, Suite 3700
                                Tampa, FL 33602
                                Tel: 813-221-3900 / Fax: 813-221-2900
                                Attorneys for Kelley Drye & Warren, LLP




                                        17
